                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MAURICE T. HAMILTON,                                   CIVIL ACTION
    Plaintiff,

          v.                                           NO. 20-628

35 th DISTRICT OF PHILADELPHIA ,
et al.,
          Defendants.



                                       MEMORANDUM

KEARNEY,J.                                                                     February 24, 2020

          Maurice T. Hamilton sues under 42 U.S.C. § 1983 against "1301 Filbert Street &

Courthouse," Judge Benjamin Lerner (identified "Juge Lener Benjin"), and "35 th District Police

Baricks [sic]." 1 He also moves for leave to proceed informa pauperis and filed a Prisoner Trust

Fund Account Statement. 2 We grant Mr. Hamilton leave to proceed in forma pauperis. We must

dismiss his Complaint.

I.        Factual allegations

          Mr. Hamilton's Complaint is brief. We understand he is raising claims for damages arising

from criminal proceedings against him in Philadelphia. He appears to be alleging he possessed

one gun on March 28, 2013, but the state charged him with possessing three guns. 3 Public dockets

confirm the state charged Mr. Hamilton in three criminal proceedings based on the March 28, 2013

events, and he pled guilty on December 13, 2013 in the Philadelphia Court of Common Pleas to

aggravated assault and two counts of assaulting a law enforcement officer. 4 Judge Lerner accepted

Mr. Hamilton's plea.
II.      Analysis

         We grant Mr. Hamilton leave to proceed informapauperis as he is not capable of paying

the fees to commence this civil action. 5 Congress requires we dismiss his Complaint if it "lacks

an arguable basis either in law or in fact," 6 and is legally baseless if it is "based on an indisputably

meritless legal theory." 7 As Mr. Hamilton is proceeding pro se, we construe his allegations

liberally. 8

         "To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." 9 Mr. Hamilton's claims against "1301

Filbert Street & Courthouse," which we understand to be claims against the state court, fail because

state courts are entitled to Eleventh Amendment immunity from suit and are not considered

"persons" for purposes of§ 1983. 10

        Mr. Hamilton's claims against Judge Lerner fail because they are barred by absolute

judicial immunity. We understand Mr. Hamilton to be raising constitutional claims under 42

U.S.C. § 1983 against Judge Lerner because he presided over the underlying criminal prosecutions.

Judges are entitled to absolute immunity from civil rights claims based on acts or omissions taken

in their judicial capacity, so long as they do not act in the complete absence of all jurisdiction. 11

Judge Lerner is absolutely immune from Mr. Hamilton's claims.

        Mr. Hamilton's claims against "35 th District Police Baricks [sic]" are also baseless for

several reasons. First, this "District" is not a "person" subject to liability under § 1983 . 12 Second,

Mr. Hamilton has not alleged a basis for municipal liability. 13 Third, Mr. Hamilton has not pled a

plausible malicious prosecution claim. 14       Fourth, to the extent Mr. Hamilton's malicious




                                                   2
 prosecution claims are cognizable, 15 they are barred by the two-year statute of limitations as the

relevant events happened in 2013 .16

III.       Conclusion

           We grant Mr. Hamilton leave to proceed informa pauperis and dismiss his Complaint as

legally baseless with prejudice as amendment would be futile.


1 Mr.    Hamilton also referred to this Defendant as "35 th District of Philadelphia."

2
     ECF Doc. Nos. 4 & 5.
3
     ECF Doc. No. 1 at 4.

4
 See Commonwealth v. Hamilton, Nos. CP-51-CR-0005142-2013, CP-51-CR-005143-2013, CP-
51-CR-0005144-2013 (Phila. C.C.P.).
5As Mr. Hamilton is a prisoner, he will be obligated to pay the filing fee in installments. See 28
U.S.C. § 1915(b).

6
     Neitzke v. Williams, 490 U.S. 319, 325 (1989).
7
     Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995).

8
     Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011).
9
     West v. Atkins, 487 U.S. 42, 48 (1988).

10
  See Will v. Mich. Dep 't ofState Police, 491 U.S. 58, 65-66(1989) (states are entitled to Eleventh
Amendment immunity from claims under 42 U.S.C. § 1983 and are not "persons" for purposes of
that provision); Benn v. First Judicial Dist. of Pa., 426 F.3d 233, 241 (3d Cir. 2005) (state courts
in Pennsylvania share in the Commonwealth's Eleventh Amendment immunity); see also 42 Pa.
Cons. Stat. § 8521(b) ("Nothing contained in this subchapter shall be construed to waive the
immunity of the Commonwealth from suit in Federal courts guaranteed by the Eleventh
Amendment to the Constitution of the United States.").
11
  See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978); Azubuko v. Royal, 443 F.3d 302, 303-04
(3d Cir. 2006) (per curiam).
12
  See Gremo v. Karlin, 363 F. Supp. 2d 771, 780-81 (E.D. Pa. 2005) (dismissing City of
Philadelphia Police Department and the City of Philadelphia Police Department Northeast
Detective Division).



                                                   3
13
     See Monell v. Dep' t ofSoc. Servs. ofNY, 436 U.S. 658,694 (1978).
14
  See McKenna v. City of Philadelphia, 582 F.3d 447,461 (3d Cir. 2009) ("A plaintiff asserting a
malicious prosecution claim must establish that '(1) the defendants initiated a criminal proceeding;
(2) the criminal proceeding ended in the plaintiff s favor; (3) the proceeding was initiated without
probable cause; (4) the defendants acted maliciously or for a purpose other than bringing the
plaintiff to justice; and (5) the plaintiff suffered deprivation of liberty consistent with the concept
of seizure as a consequence of a legal proceeding.'").
15
     See Heckv. Humphrey, 512 U.S. 477, 486-87 (1994).
16
     See 42 Pa. Cons. Stat.§ 5524; Wallace v. Kato, 549 U.S. 384, 387 (2007).




                                                 4
